Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 30, 2014

                                    No. 04-13-00787-CV

                                   Leticia R. ALVAREZ,
                                          Appellant

                                              v.

                                   Reymundo ALVAREZ,
                                        Appellee

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. CC-12-340
                        Honorable Romero Molina, Judge Presiding

                                       ORDER
        Appellant’s brief was filed on July 23, 2014. Appellee’s brief was originally due on
August 22, 2014. On September 25, 2014, appellee filed a motion to substitute counsel,
indicating that Martie Garcia Vela has been retained to represent appellee in this appeal. The
motion is GRANTED. It is ORDERED that Martie Garcia Vela is substituted as counsel for
appellee and Daniel J. Garcia is discharged as counsel for appellee.

       Appellee’s brief is due on October 27, 2014. Appellee’s counsel is advised that this
Court will not look favorably upon any motion seeking a lengthy extension of time to file
appellee’s brief.

                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court